EXHIBIT 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT DATED OCTOBER 1, 2013 BETWEEN SONY ELECTRONICS INC. AND BALLANTYNE STRONG, INC. TABLE OF CONTENTS Page Article 1. PURCHASE AND SALE OF PURCHASED SHARES 1 Agreement to Sell and Purchase Purchased Shares 1 Payment of Purchase Price 1 Working Capital Adjustment; Dispute Resolution. 2 Closing 4 Deliveries 4 Article 2. REPRESENTATIONS AND WARRANTIES OF SELLER AS TO THE PURCHASED COMPANIES 4 Ownership of Purchased Shares 5 Authority; Validity of Contemplated Transactions. 5 Purchased Companies’ Organization, Standing and Foreign Qualifications 5 Capital Stock 5 Subsidiaries 6 Financial Statements 6 Undisclosed Liabilities 6 Tax Matters 6 Real Property. 8 Personal Property. 8 Intellectual Property and Software. 9 Insurance 10 Compliance with Laws 10 Environmental. 10 Litigation and Claims 11 Employee Benefits. 11 Contracts. 13 Suppliers and Customers 15 Labor Matters 15 Brokers and Finders 16 Officers, Directors and Bank Accounts. 16 Licenses 16 Certain Transactions 16 Absence of Material Adverse Effect 16 Books and Records 16 Title to Properties 17 Sufficiency of Assets 17 Certain Payments 17 Accounts Receivable 17 Disclosure; No Other Representations or Warranties 17 i Article 3. REPRESENTATIONS AND WARRANTIES OF PURCHASER 18 Organization and Standing 18 Authority, Validity of Contemplated Transactions. 18 Brokers and Finders 18 Projections 19 Investment Purposes 19 No Other Representations or Warranties 19 Article 4. COVENANTS AND ADDITIONAL AGREEMENTS OF SELLER AND PURCHASER 19 Purchased Companies Cash Free/Debt Free 19 Right of Access 20 Confidentiality. 20 Public Announcements 21 Termination of Rights to Name and Marks 21 Employee Matters. 22 Tax Matters. 23 Non-Solicitation; Non-Compete. 26 Efforts to Cause Consummation of Transactions 28 SEC Filings 28 Officers and Directors Liability. 28 Control of Litigation 29 Excluded Inventory and Receivable 29 FCC Termination 29 NOC Subcontracts 29 Consents 29 Intercompany Debt 29 Article 5. SELLER’S CLOSING DELIVERABLES 30 Delivery of Purchased Shares 30 Consents and Approvals 30 Delivery of Documents 30 Resignations 30 FIRPTA Certificate 30 Secretary’s Certificates 30 Good Standing 30 Indebtedness 30 Intellectual Property Assignment Agreement 30 Transition Services Agreement 30 Sony to Ballantyne NOC SOW 31 National Amusement Subcontracts 31 Digital Signage Service Agreements 31 Amendment 31 ii Article 6. PURCHASER’S CLOSING DELIVERABLES 31 Payment of the Purchase Price 31 Consents and Approvals 31 Transition Services Agreement 31 Sony to Ballantyne NOC SOW 31 National Amusement Subcontracts 31 Amendment 31 Article 7. SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION 31 Expiration of Representations and Warranties 31 Indemnification. 32 Indemnification Procedure. 34 Subrogation Rights 36 Indemnification Payments 36 Limitation of Loss; Sole and Exclusive Remedy 36 Tax Consequences of Indemnification Payments 36 Mitigation 36 Pass-Through Indemnification 37 Article 8. DEFINITIONS 37 Article 9. MISCELLANEOUS 47 Notices 47 Entire Agreement 48 Modifications, Amendments and Waivers. 48 Successors and Assigns 48 Table of Contents; Captions; References 49 Governing Law 49 Pronouns 49 Expenses 49 No Third Party Beneficiaries 49 Severability 49 Counterparts 49 Interpretations 49 Dispute Resolution. 50 Specific Performance 51 iii EXHIBITS Exhibit AIntellectual Property Assignment Agreement ExhibitBTransition Services Agreement iv STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “ Agreement ”) is made this 1 st day of October, 2013, by and between Sony Electronics Inc., a Delaware corporation (“ Seller ”), and Ballantyne Strong, Inc., a Delaware corporation (“ Purchaser ”) (each a “Party” and collectively, the “ Parties ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings set forth in Article 8 of this Agreement. R E C I T A L S WHEREAS, Seller owns all of the issued and outstanding shares of capital stock (the “ Purchased Shares ”) of Convergent Corporation, a Georgia corporation (the “ Company ”); WHEREAS, the Purchased Shares evidence all of the equity interests in the Company; WHEREAS, Convergent Media Systems Corporation, a Georgia corporation (“
